     Case 3:18-cr-00356-S Document 78 Filed 09/09/19                Page 1 of 12 PageID 388


                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


UNITED STATES OF AMERICA                             ║
                                                     ║
v.                                                   ║ CRIMINAL NO. 3-18-CR-356-S
                                                     ║
THOMAS D. SELGAS (1)                                 ║
MICHELLE L. SELGAS (2)                               ║
JOHN O. GREEN (3)                                    ║

                              UNITED STATES’ EXHIBIT LIST

 Ex      Description of Exhibit                                             Objections Admitted
                                  IRS Records and Correspondence
 1       2005 IRS Account Transcript for T. Selgas
 2       2005 IRS Account Transcript for M. Selgas
 3       2005 IRS IRP Data for T. Selgas
 4       2005 IRS IRP Data for M. Selgas
 5       2005 IRS Tax Assessment File for M. Selgas
 6       2005 IRS Tax Assessment File for T. Selgas
 7       2005 IRS TaxMod for T. Selgas
 8       2005 IRS TaxMod for M. Selgas
 9       2005 MyMail Tax Return, Form 1065 (original)
 10      2005 MyMail Tax Return, Form 1065 (amended)
 11      2005 Selgas Tax Statement (from T. Selgas)
 12      2006 to 2009 Selgas Tax Statements (from T. Selgas)
 13      2014 Selgas Tax Statement (from IRS)
 14      2015 Selgas Tax Statement (from IRS)
 15      2012 and 2015 IRS IRP Data for T. Selgas
 16      IRS Certification of Lack of Record for 2006 to 2018 and Account
         Transcripts for T. Selgas
 17      IRS Certification of Lack of Record for 2006 to 2018 and Account
         Transcripts for M. Selgas
 18      1998 to 2001 IRS Account Transcripts for T. Selgas and M. Selgas



                                                     1
 Case 3:18-cr-00356-S Document 78 Filed 09/09/19                    Page 2 of 12 PageID 389


19    2002 IRS Account Transcripts for T. Selgas
20    IRS Examining Officer's Activity Report for T. Selgas 10/1/2001 to
      10/24/2002
21    1997 Selgas Form 1040 and IRS Request for Adjustment
22    1998 Selgas Form 1040 and IRS Request for Adjustment
23    1999 Selgas Form 1040 and IRS Request for Adjustment and
      related documents
24    2000 Selgas Form 1040 (first two pages) and IRS Request for
      Adjustment
25    2001 Selgas Form 1040 (first two pages) and IRS Request for
      Adjustment
26    IRS ICS History Transcript for T. Selgas
27a   IRS Notice of Deficiency for M. Selgas (1997, 1998, 1999)
27b   IRS Notice of Deficiency for M. Selgas (2000 and 2001)
28    IRS Notice of Deficiency for T. Selgas (2002)
29a   IRS Notice of Deficiency for T. Selgas (1997, 1998, 1999)
29b   IRS Notice of Deficiency for T. Selgas (2000 and 2001)
30    Correspondence to/from IRS regarding Tax Year 2005
31    Letter from J. Green dated Feb. 8, 2007 for 2005
32    IRS Letters dated Nov. 6, 2014 re: IRS Form 9297
33    IRS Letters dated July 17, 2015 re: IRS Form 9297
34    IRS Letter 937 to J. Green dated Jan. 27, 2016
35    IRS Letter 729 to T. Selgas dated Nov. 6, 2014
36    Letter from J. Green to IRS dated July 20, 2015
37    Letter from J. Green to IRS dated Sept. 9, 2015
38    Letter from J. Green to IRS dated Oct. 30, 2015
39    IRS Letter 937 to J. Green for T. Selgas 2002 taxes dated July 17,
      2015
40    IRS Letter 937 to J. Green for T. Selgas 2002 taxes dated Nov. 6,
      2014
41    IRS Letter 1058A to M. Selgas for 1998 dated Nov. 6, 2014
42    IRS Letter 3174A to T&M Selgas for 1998-2001 dated July 17,
      2015
43    Notices of Federal Tax Lien dated Oct. 28, 2014
44    Letter from J. Green re: M. Selgas 1999 tax liability dated Nov. 18,
      2011

                                                 2
 Case 3:18-cr-00356-S Document 78 Filed 09/09/19                     Page 3 of 12 PageID 390


45    Letter from T. Selgas regarding tax liability dated Sept. 29, 2011
46    IRS Letters to T. Selgas and M. Selgas dated Mar. 21, 2001
      regarding their tax positions
47    Unsigned 1997 and 1998 Tax Returns with Affidavits for M. Selgas
      and T. Selgas
48    Form W-4 for T. Selgas dated Mar. 12, 2002
49    1997 IRS Account Transcripts for T. Selgas and M. Selgas
                                    Equity Trust Documents
50    Summons Response from Equity Trust dated Dec. 3, 2014
51    Equity Trust -M. Selgas documents
52    Equity Trust - T. Selgas 2008-2011 Transactions and
      Correspondence
53    Equity Trust - T. Selgas 2012/2013 Transaction and
      Correspondence
54    Equity Trust - T. Selgas 2014/2015 Transaction and
      Correspondence
                                       J. Green Records
55    IRS Certification of Lack of Record for 2000 to 2018 and Account
      Transcripts for J. Green
56    Green's State Bar License
                                  MyMail Related Documents
57    IRS Notice to FPAA to TMP, M. Selgas and list of notices
58    MyMail IRS Audit Forms and Work papers
59    MyMail Secretary of State documents
60a   Email to G. Summers from B. Derby dated Apr. 7, 2006 discussing
      revised K-1s
60b   Email to G. Summers from B. Derby dated Apr. 4, 2006 re:
      MyMail 2005 IRS tax return
61a   Email to G. Summers from B. Derby dated Mar. 12, 2006 re:
      MyMail Partnership Return
61b   Email to G. Summers from B. Derby dated Feb. 13, 2006 RE:
      (copying T. Selgas)
62    Email Chain to G. Summers from B. Derby dated Mar. 17, 2011
      RE: Transfer of 1% ownership to John Green
63    Email from M. Selgas to G. Summers regarding transfer of
      Settlement Proceeds
64    G. Summer MyMail 1065 file with supporting documents
65    Letters to partners regarding K-1s for 2005


                                                    3
 Case 3:18-cr-00356-S Document 78 Filed 09/09/19                 Page 4 of 12 PageID 391


66   Judgment and Opinion from 5th Circuit – MyMail
67   Judgment from U.S. District Court – MyMail
68   US Motion for Summary Judgment in District Court case for
     MyMail
69   Exhibits to US MSJ in District Court case for MyMail
70   Email from J. Green to MyMail Partners dated Apr. 7, 2006 re:
     amended K-1s
71   Email from paralegal to L.Osentowski dated Oct. 11, 2006
     attaching cover letter for MyMail Amended K-1
72   Amended MyMail K-1 for PC's and Net's LLC
73   Email from T. Selgas to L.Osentowski dated Mar. 2, 2010 re:
     MyMail Lawsuit
74   Email from T. Selgas to L.Osentowski dated Jan. 25, 2011 re:
     McKool Smith Affidavit
75   Email chain between L.Osentowski and lawbug dated July 1, 2010
     re: MyMail Lawsuit
76   Email chain between L.Osentowski and lawbug re: CPA infor dated
     June 18, 2010
77   Email chain between L.Osentowski and T.Selgas re: MyMail
     Lawsuit dated June 17, 2010
78   Email chain between L.Osentowski and T.Selgas dated Mar. 30,
     2010 re: Fwd: Additional Info
79   Email between L.Osentowski and J. Green dated Mar. 18, 2010
80   Email between L.Osentowski and J. Green dated Mar. 2, 2010
81   Email between L.Osentowski and J. Green dated Feb. 22, 2010
82   Email between L.Osentowski and T. Selgas dated Feb. 22, 2010 re:
     Information
83   Email between L.Osentowski and J. Green dated Feb. 22, 2010 re:
     Information
84   MyMail Petition for Readjustment
85   Notice of Final Partnership Administrative Adjustment
86   MyMail Partnership Agreement
87   MyMail Amended Partnership Agreement
88   Filed MyMail Petition in 6:09-cv-00273 (E.D. Texas)
                                     Dillon Gage Records
89   Dillon Gage Certificates to T. Selgas
90   Vendor Payment History for 01/01/00 through 12/31/09 (T. Selgas)



                                              4
 Case 3:18-cr-00356-S Document 78 Filed 09/09/19                     Page 5 of 12 PageID 392


91     Invoice for Richard and JoAnn Bryant Jan. 31, 2008
92     Email from T. Selgas to I. Fritz dated May 27, 2009 and attachment
93     Transaction History Report Aug. 5, 2009 (T. Selgas)
94     Transactions for T. Selgas
95     Checks from Dillon Gage
96     Vendor Payment History for 01/01/09 through 1/23/10 and
       transactions
97     Green Transactions
98     Letter from I. Fritz to T. Selgas dated June 12, 2009
99     Additional Dillon Gage records including later transactions
                                           Bank Records
100    Amex Costco Card Selgas x1002 Oct. 2002 to Feb. 2009
101    Amex Costco Card Selgas x1002 Jan. 2009 to Aug. 2011
102    Amex Costco Card Selgas x1002 May 2009 to May 2016
103    RESERVED
104    Signature Card for Bank of America x8888
105    Bank of America Green IOLTA x8888 Dec. 2009 to Sept. 2015
       (statements)
106    Bank of America Green IOLTA x8888 (Debits)
107    Bank of America Green IOLTA x8888 (Deposits)
108    Bank of America Green IOLTA x8888 Aug. 2015 to July 2017
       (statements)
109    Bank of America Green IOLTA x8888 (Debits)
110    Bank of America Green IOLTA x8888 (Deposits)
111    Select Deposits into x8888 fbo Selgases
112    Select Debits/Checks from x8888 fbo Selgases
113    Select Debits/Checks from x8888 fbo Green
114-   RESERVED
119
120    Citi Credit Card x2937 - Statements and Payments Aug 2007 to
       Feb 2009
121    Citi Credit Card x2937, x1126, x1812 - Statements May 2009 to
       June 2015
122    Citi Credit Card x1812, x7116 - Statements Mar 2015 to Aug. 2017



                                                  5
 Case 3:18-cr-00356-S Document 78 Filed 09/09/19                   Page 6 of 12 PageID 393


123    Citi Credit Card x2937, x1126, x 1812 - Payments May 2009 to
       June 2015
124    Citi Credit Card x1812, x7116 - Payments Mar 2015 to July 2017
125    Citi Credit Card x0446 - Statements and Payments Jan 2008 to Feb
       2009
126    Citi Credit Card x3286, x4708, x3516, x3383 - Statements May
       2009 to June 2015
127    Citi Credit Card x3383 - Statements Mar 2015 to Aug 2017
128    Citi Credit Card x3286, x4708, x3383, x3516 - Payments May
       2009 to Feb 2015
129    Citi Credit Card x3383 - Payments Apr. 2015 to May 2017
130    Citi Credit Card x5763 Application Info
131    Citi Credit Card x5763 - Statements Oct. 2013 to May 2015
132    Citi Credit Card x5763, x0811, - Statements Mar 2015 to Aug
       2017
133    Citi Credit Card x5763 - Payments Dec. 2013 to Mar 2015
134    Citi Credit Card x5763, x0811 - Payments July 2015 to Aug. 2017
135    Citi Credit Card x6072 Application
136    Citi Credit Card x6072 - Statements May 2009 to May 2015
137    Citi Credit Card x6072 - Statements Mar 2015 to Aug 2017
138    Citi Credit Card x6072 - Payments Nov. 2010 to May 2015
139    Citi Credit Card x6072 - Payments May 2015 to July 2017
140    Citi Credit Card Sears x6399 Application
141    Citi Credit Card Sears x6399 - Statements for Oct. 2009 to Jan.
       2012
142    Citi Credit Card Sears x6399 - Statements Oct.2015 to Aug. 2017
143    Citi Credit Card Sears x6399 - Payments
144    Citi Credit Card Sears x6399 - Payments Nov. 2015 to July 2017
145    Citi Credit Card Costco x1002, x6078- Statements April 2015 to
       Aug 2017
146    Citi Credit Card Costco x0678 - Payments Aug. 2016 to July 2017
147    Select Citi Statements
148-   RESERVED
149
150    Chase Credit Card Statements T. Selgas x1294 Jan. 2008 to Dec.
       2015


                                                  6
 Case 3:18-cr-00356-S Document 78 Filed 09/09/19                 Page 7 of 12 PageID 394


151    Chase Convenience Checks x1294 T. Selgas
152    Chase Credit Card Statements T. Selgas x8395 Jan. 2008 to Dec.
       2015
153    Chase Credit Card Statements M. Selgas x3332 Jan. 2008 to Dec.
       2015
154    Chase Convenience Checks x3332 M. Selgas
155-   RESERVED
159
160    Compass Bank Green IOLTA x8393 - opening documents
161    Compass Bank Green IOLTA x8393 - statements Dec. 2009-
       Feb.2011, wires and debits
162    Compass Bank Green IOLTA x8393 - debits/checks
163    Compass Bank Green IOLTA x8393 - Payment Research Report
164    Compass Bank Green IOLTA x8393 - statements Dec. 2009 - Feb.
       2014
165-   RESERVED
168
169    Community Credit Union Statements x5140 for 2005
170    View Point Bank Selgas x5140 - Statements, Debits and Credits
       Jan. 2006 to Feb. 2009
171    View Point Bank Selgas x5140 - Statements, Debits and Credits
       Mar 2009 to Oct. 2010
172    RESERVED
173    Wells Fargo MyMail x0501 – Statements Jan. 2003 to May 2006
174    Wells Fargo MyMail x0501 – September 2005 Statement
175    Wachovia Green IOLTA x0758 - Signature Card/Application dated
       8/24/2007
176    Wachovia Green IOLTA x0758 - Statements Aug. 2007 to May
       2009
177    Wachovia Green IOLTA x0758 - Checks/Debits Aug. 2007 to May
       2009
178    Wachovia Green IOLTA x0758 - Deposits Aug. 2007 to May 2009
179    Wachovia Green IOLTA x0758 - Statements May 2009 to Feb.
       2012
180    Transfers
181    Wachovia Green IOLTA x1118 - Signature Card
182    Wachovia Green IOLTA x1118 - Statements Mar 2008 to May
       2009


                                               7
  Case 3:18-cr-00356-S Document 78 Filed 09/09/19                      Page 8 of 12 PageID 395


183    Wachovia Green IOLTA x1118 - Statements May 2009 to Mar
       2012
184    Wachovia Green IOLTA x1710 - Signature Card
185    Wachovia Green IOLTA x1710 - Statements June 2009 to Mar
       2012
186    Wachovia MyMail x8368 - Statement and transaction report Dec.
       2005
187    Wells Fargo MyMail x3015 - Statements Aug 2011-July 2017
188    Select Wachovia Deposits
189    Select Wachovia Checks/Debits
                 Other Third Party Financial Documents and Correspondence
190    Volkswagen Credit, Inc. Documents
191a   Letter from Community Credit Union to T. Selgas dated August 22,
       2000
191b   Letter from Community Credit Union to T. Selgas dated April 17,
       2000
191c   Letter from Charles Schwab to T. Selgas dated August 31, 2000
191d   Notice of Underreporting Income to IRS from Charles Schwab to
       T. Selgas dated April 10, 2000
191e   Letter from Federated to T. Selgas dated August 16, 2000
191f   Letter from Federated to T. Selgas dated April 28, 2000
                      Garland Property - Documents and Correspondence
192    Sale of Garland House – Documents from Republic Title
193    Email from T. Selgas to J. Green dated Jan. 27, 2009 re: Wire
       Instructions for Final Lawful Money Payment
194    Escrow Sheet for Garland Property Closing Oct. 27, 2009
195    RESERVED
                      Athens Property - Documents and Correspondence
196    Trinity Valley Electric Company Records
197    RESERVED
198    Henderson County Land Records
199    RESERVED
200    Henderson County Appraisal Records from Appeal
201    Henderson County Appraisal Notice of Protest and related docs
       (2010)



                                                 8
 Case 3:18-cr-00356-S Document 78 Filed 09/09/19                   Page 9 of 12 PageID 396


202    Henderson County Appraisal Notice of Protest and related docs
       (2012)
203    Emails dated Jan. 14, 2008 from T. Selgas re: Purchase of Athens
204    Email dated Jan. 14, 2008 from M. Belcher regarding sale
205    Email dated Jan. 17, 2008 from belchermelody@aol to
       james@quimanrealtytx Re: recap
206    Email chain dated Jan. 29, 2008 james@quitmanrealtytx and
       belchermelody@aol
207    Email chain dated Jan. 22, 2008 james@quitmanrealtytx and
       belchermelody@aol
208    Email chain dated Jan. 30, 2008 belchermelody@aol and
       james@quitmanrealtytx
209    Deed and related documents
210    Farm and Ranch Contract (from Title Company)
211    Payment Information for Athens Property
212    Athens Real Estate Closing Documents
213    Exhibits A and B to Farm and Ranch Contract
214    Farm and Ranch Contract (from J. Bryant)
215    Email dated Dec. 7, 2007 from james@quitmanrealtytx to
       belchermelody re: Structural Engineer
216    Email dated Oct. 25, 2007 from michelle@mymail to
       sales@thecountryconneciton
217-   RESERVED
219
                                     Tax Court Documents
220    M. Selgas Tax Court Petition for 1997 to 2001 (Dkt.18495)
221    Reply filed by M. Selgas (Dkt.18495)
222    Respondent's Motion for Summary Judgment (Dkt.18495)
223    Petitioners Objection to Cross Motion for Summary Judgment
       (Dkt.18495)
224    M. Selgas Tax Court Order of Dismissal and Decision (Dkt. 18495)
225    Transcript of Proceeds (Hearing on MSJ) (Dkt. 18495)
226    Entry of Appearance of J. Green (Dkt. 18495)
227    5th Circuit Affirmation of Tax Court Decision
228    Tax Court Docket Sheet for Dkt. 18495
229    RESERVED


                                                  9
 Case 3:18-cr-00356-S Document 78 Filed 09/09/19                    Page 10 of 12 PageID 397


230    T. Selgas Tax Court Petition for 2002 (Dkt.23425)
231    Answer by IRS (Dkt.23425)
232    T. Selgas Motion for Summary Judgment (Dkt.23425)
233    Respondent's Objection to Petitioner's Motion for Summary
       Judgment (Dkt.23425)
234    Transcript of Proceeds 11/2/2005 (Dkt. 23425)
235    Decision (Dkt.23425)
236    Green Entry of Appearance (Dkt.23425)
237    Notice of Appeal (Dkt.23425)
238    5th Circuit Opinion Affirming Tax Court Decision for Dkt. 23425
239    5th Circuit Judgment - Appeal from Tax Court 23425
240    Stipulation (Dkt.23425)
241    Tax Court Docket Sheet for Dkt.23425
242-   RESERVED
248
249    Tax Court Docket Sheet for Dkt.9188
250    T. Selgas Motion to Supplement Pleadings (Dkt.9188)
251    Decision and Dismissal (Dkt.9188)
252-   RESERVED
257
                              Additional Documents Found at ARL
258    IRS Letters to T. Selgas and M. Selgas dated Nov. 28, 2001
259    IRS Letter to T. Selgas dated Feb. 12, 2002
260    ARL Copy of Folder for Client 82 - Selgas
                                 Business Record Certifications
261    Business Record Certifications for Citibank, N.A.
262    Business Record Certifications for Dillon Gage
263    Business Record Certifications for Bank of America
264    Business Record Certifications for Wells Fargo
265    Business Record Certifications for View Point Bank
266    Business Record Certifications for American Express
267    Business Record Certifications for VW Credit, Inc.
268    Business Record Certifications for BBVA Compass


                                                 10
 Case 3:18-cr-00356-S Document 78 Filed 09/09/19                    Page 11 of 12 PageID 398


269    Business Record Certifications for Equity Trust
270    Business Record Certifications for Chase Bank USA, N.A.
271    Business Record Certifications For Republic Title of Texas
272    Business Record Certifications for United Country – The Country
       Connection
273    Business Record Certification for Trinity Valley Electric
       Cooperative
274    Business Record Certification for Infinite Title Solutions, LLC
275-   RESERVED
299
                                           Summaries
300    Summary of Deposits from T. and M. Selgas into J. Green’s
       IOLTA
301    Summary of Withdrawals from J. Green’s IOLTA for the benefit of
       T. and M. Selgas
302    Wachovia - Deposits from T. and M. Selgas to J. Green’s IOLTA
303    Wachovia – Withdrawals from J. Green’s IOLTA for the benefit of
       T. and M. Selgas
304    Compass – Withdrawals from J. Green’s IOLTA for the benefit of
       T. and M. Selgas
305    Bank of America – Deposits from T. and M. Selgas to J. Green’s
       IOTLA
306    Bank of America – Withdrawals from J. Green’s IOLTA for the
       benefit of T. and M. Selgas
307    Bank of America - Withdrawals from J. Green’s IOLTA for the
       benefit of J. or E. Green
308    Summary of Tax Due and Owing for years 1998 -2002 and 2005
309    Summary of Dillon Gage Transactions
310    2005 Tax Loss Calculation for T. Selgas - Revenue Agent's Report
311    2005 Tax Loss Calculation for M. Selgas - Revenue Agent's Report




                                                11
  Case 3:18-cr-00356-S Document 78 Filed 09/09/19                     Page 12 of 12 PageID 399


Dated: September 9, 2019
                                                         Respectfully Submitted,
                                                         ERIN NEALY COX
                                                         UNITED STATES ATTORNEY

                                                         /s/ Mara A. Strier
                                                 By:     ROBERT A. KEMINS
                                                         Massachusetts Bar No. 267330
                                                         Trial Attorney
                                                         U.S. Dept. of Justice, Tax Division
                                                         717 N. Harwood, Ste. # 400
                                                         Dallas, TX 75201
                                                         (214) 880-9781
                                                         Robert.A.Kemins@usdoj.gov

                                                         MARA A. STRIER
                                                         Florida Bar No. 644234
                                                         Trial Attorney
                                                         U.S. Dept. of Justice, Tax Division
                                                         150 M Street, NE
                                                         Mail Stop: 1.1505
                                                         Washington, DC 20002
                                                         (202) 514-5886
                                                         Mara.A.Strier@usdoj.gov




                                    CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on September 9, 2019, the foregoing document

was filed using ECF, which will notify all counsel of record.


                                                 /s/ Mara Strier
                                                 Mara Strier
                                                 Trial Attorney
                                                 Tax Division, United States Department of Justice




                                                    12
